Citation Nr: 0732522	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  99-06 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right abdomen, status post colon 
resection and repair, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an effective date earlier than March 27, 
1997, for the grant of service connection and award of a 10 
percent evaluation for right hip disability.

3.  Entitlement to an effective date earlier than March 27, 
1997, for the award of a 20 percent evaluation for residuals 
of a gunshot wound to the right abdomen, status post colon 
resection and repair.

4.  Entitlement to an effective date earlier than March 27, 
1997, for the award of a 30 percent evaluation for residuals 
of a gunshot wound involving Muscle Group XIX.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had military service from February 1969 to 
February 1971.  He served in Vietnam, and his awards and 
decorations include the Purple Heart and the Combat 
Infantryman Badge.

The claim for an increased evaluation for residuals of a 
gunshot wound to the right abdomen, status post colon 
resection and repair, arises from a November 1997 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, DC.  This claim was 
previously remanded in November 2000 and February 2005.  The 
claim had also been the subject of a Board of Veterans' 
Appeals (Board) hearing held by an Acting Veterans Law Judge 
who is no longer employed by the Board.  Pursuant to a Board 
inquiry, however, the veteran notified the Board in September 
2007 that he did not want an additional hearing.  See 
38 C.F.R. § 20.707 (2007).

The remaining issues come before the Board following a 
complicated procedural history.  As noted above, in a 
November 1997 rating decision, the RO denied entitlement to a 
rating in excess of 10 percent for residuals of a gunshot 
wound to the right abdomen, and assigned a separate 10 
percent evaluation for the abdominal scar resulting from the 
gunshot wound.  The veteran thereafter appealed the November 
1997 rating decision only as to the rating assignable for the 
abdominal injuries from the gunshot wound.  The veteran 
testified as to the increased rating issue at a Board hearing 
held in July 2000.  At that time he also discussed whether 
there was clear and unmistakable error (CUE) in a March 1971 
rating decision, although he acknowledged that the Board did 
not have jurisdiction over that issue.  The Board remanded 
the increased rating claim in November 2000, and referred the 
CUE claim to the RO for appropriate action.

In a May 2002 rating decision, the RO separately rated the 
components of the gunshot wound disability, increasing the 
evaluation assigned the residuals of a gunshot wound to the 
right abdomen (the issue remanded by the Board in November 
2000) to 20 percent disabling, effective March 27, 1997; and 
granting service connection for residuals of a gunshot wound 
involving Muscle Group XIX, assigning a 30 percent evaluation 
therefor effective March 27, 1997.  The rating decision also 
granted service connection for right hip disability, 
assigning a 10 percent evaluation as of March 27, 1997.  

In a June 2002 statement the veteran expressed his desire to 
pursue earlier effective dates (including on the basis of CUE 
in a March 12, 1971, rating decision) for the assignment of 
the 20 percent rating for the residuals of a gunshot wound to 
the right abdomen, status post colon resection and repair; 
for the award of a 30 percent evaluation for residuals of a 
gunshot wound involving Muscle Group XIX; and for the grant 
of service connection for right hip disability.  He also 
argued that the March 12, 1971, rating decision should have 
assigned a prestabilization rating under the provisions of 38 
C.F.R. § 4.28.

In a subsequent June 2002 rating decision, the RO determined 
that CUE did not exist in a March 12, 1971, rating decision 
to the extent that the rating action failed to assign a 
prestabilization rating under 38 C.F.R. § 4.28; assigned a 10 
percent evaluation for residuals of a gunshot wound involving 
Muscle Group XIX on the basis of CUE in the March 12, 1971, 
rating decision (effective from February 6, 1971, to March 
26, 1997); determined that CUE did not exist in a March 12, 
1971, rating decision to the extent that a rating in excess 
of 10 percent for residuals of a gunshot wound to the right 
abdomen was not assigned; and determined that CUE did not 
exist in a March 12, 1971, rating decision to the extent that 
the decision failed to grant service connection for right hip 
disability.  In addressing the above CUE claims, the RO also 
essentially denied entitlement to an effective date earlier 
than March 27, 1997, for the grant of a 20 percent evaluation 
for the residuals of a gunshot wound to the right abdomen, 
status post colon resection and repair; the award of a 30 
percent evaluation for residuals of a gunshot wound involving 
Muscle Group XIX; and the grant of service connection for 
right hip disability.

The veteran thereafter expressed disagreement with the above 
determinations in the June 2002 rating decision and perfected 
his appeal of those issues.  He testified before the 
undersigned Veterans Law Judge at a hearing in August 2004.  
In a February 2005 decision, the Board denied the veteran's 
CUE claims (including that concerning a prestabilization 
rating) but remanded the three effective date claims for 
additional development.

In a May 2004 statement, added to the claims file following 
the Board actions of February 2005, the veteran also raised a 
claim of service connection for diabetes mellitus, type II, 
with peripheral neuropathy of the upper and lower 
extremities.  This matter is referred back to the RO for 
appropriate action.

For reasons described below, the three effective date claims 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's residuals of a gunshot wound to the right 
abdomen, status post colon resection and repair, have been 
shown to result in persistent and severe symptomatology, 
including pain, cramps, and intermittent constipation.




CONCLUSION OF LAW

The criteria for a 40 percent evaluation for residuals of a 
gunshot wound to the right abdomen, status post colon 
resection and repair, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.114, Diagnostic Codes 7310 and 7329 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim at issue following that letter.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
addressing the increased evaluation claim and meeting the 
specific requirements of C.F.R. § 3.159(b)(1) in March 2005.  
While this letter was issued after the appealed rating 
decision, the veteran's case was subsequently readjudicated 
in a December 2006 Supplemental Statement of the Case, 
consistent with the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, the RO notified the veteran in a May 
2002 rating decision that he had been assigned a 20 percent 
evaluation as of March 27, 1997, and a full explanation was 
given in this decision for this increase.  VA's practices in 
assigning disability evaluations and effective dates were 
also addressed in the AMC's December 2006 Supplemental 
Statement of the Case.  Particularly in view of the Board's 
favorable determination below, the RO's action satisfies VA's 
requirements in view of Dingess.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded 
comprehensive VA examinations in conjunction with this 
appeal, addressing the disorder at issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this claim in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.
 
In a March 1971 rating decision, the Columbia, South Carolina 
VARO granted service connection for residuals of a gunshot 
wound to the right abdomen, in view of this in-service wound 
in November 1969 and subsequent surgical repair of the colon.  
A 10 percent evaluation was assigned, effective from February 
1971.  

During an August 1997 VA examination, the veteran reported 
paresthesias in the right chest and right lateral thigh, with 
alternating constipation and diarrhea with abdominal and 
thigh muscle spasm.  An examination of the abdomen revealed a 
flat contour, no organ enlargement, no mass, and no hernia.  
In rendering diagnoses, the examiner noted that the veteran 
had alternating constipation and diarrhea with cramping, 
which caused 60 to 80 work days lost in the past 12 months; 
weight of 174.5 pounds, with the lowest recent weight of 160 
pounds; and a history of positive occult blood finding in the 
stool, followed up by colonoscopy and endoscopy revealing no 
tumor.  

A June 1998 barium enema study revealed evidence of a prior 
right hemicolectomy, with no constricting or obstructing 
lesions or definite mucosal abnormality seen.  There was some 
retained fecal material scattered throughout the colon 
precluding exclusions of small polyps.  There were no fixed 
filling defects.

In an October 1998 statement, A. N. Adham, M.D., the 
veteran's gastroenterologist, noted that he had significant 
gastrointestinal adhesions, which interfered with his normal 
functioning and normal peristalsis of gastrointestinal 
function.  Because of this, the veteran was expected to have 
intermittent abdominal pain, bloating, nausea, vomiting, and 
discomfort, resulting in a permanent physical disability.

The veteran appeared for a Board hearing in July 2000, during 
which he reported such current symptoms as alternating 
diarrhea and constipation, nausea, and muscle spasms.  As to 
his current occupational capacity, the veteran testified that 
he was currently working as a supervisor for a parking 
company.

In September 2001, the veteran underwent a VA genitourinary 
examination, during which he described alternating diarrhea 
and constipation.  He also descried recurrent right-sided and 
upper left side abdominal pain.  He noted that his weight was 
stable.  An examination of the abdomen revealed no tenderness 
to palpation and no mass present.  Bowel sounds were 
decreased, and no high-pitched bowel sounds were present.  
There was also no abdominal distention present.  A barium 
enema from 1998 was noted to show a right hemicolectomy, with 
no obstructive lesion or mucosal abnormality.  Abdominal x-
rays were noted to be normal, and the x-ray report indicates 
no intestinal obstruction.  In rendering a diagnosis, the 
examiner noted that a gastrointestinal evaluation to date had 
not demonstrated substantial evidence of bowel obstruction.

A February 2002 VA digestive conditions examination report 
largely addresses the veteran's abdominal muscle symptoms (in 
this regard, the Board notes that a separate 30 percent 
evaluation, not presently on appeal, has been assigned for 
residuals of a gunshot wound to Muscle Group XIX).  However, 
the veteran did note no past history of duodenitis.  He 
further stated that he had always had bloating and passing of 
gas, with no diagnosis established.  He also complained of 
abdominal wall pain. 

Following this examination, the RO increased the evaluation 
of the veteran's service-connected disorder to 20 percent, 
effective as of the date of the March 1997 claim.

The claims file contains an April 2005 statement from Dr. 
Adham, the veteran's gastroenterologist.  In this statement, 
Dr. Adham noted that veteran's history of post-injury colon 
resection and stated that he had developed a progressive 
intertestinal disorder caused by injury, infection 
adhesions."  This disorder was noted to be progressive and 
intractable, and his symptoms were described as chronic with 
anticipated deterioration with age.  Current symptoms 
included pain, cramps, intermittent constipation, and mental 
distress due to persistent symptoms.  Treatment was noted to 
be only partially effective, "tedious," and not always 
successful.  Dr. Adham further noted significant residual 
physical as well as mental disability, with a "great deal of 
suffering."

In the present case, the RO has evaluated the veteran's 
disability at the 20 percent rate under 38 C.F.R. § 4.114, 
Diagnostic Codes 7310 and 7329.

Under Diagnostic Code 7310, residuals of injuries to the 
stomach are rated as peritoneal adhesions under Diagnostic 
Code 7301.  Under this section, a 10 percent evaluation is 
assigned for moderate disability, with pulling pain on 
attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distension.  
A 30 percent evaluation contemplates a moderately severe 
disability, with partial obstruction manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain.  A 50 percent evaluation is warranted in 
severe cases, with definite partial obstruction shown by x-
ray and with frequent and prolonged episodes of severe colic 
distension, nausea or vomiting, following severe peritonitis, 
ruptured appendix, perforated ulcer, or operation with 
drainage.  Ratings for adhesions will be considered when 
there is history of operative or other traumatic or 
infectious (intra-abdominal) process, and at least two of the 
following: disturbance of motility, actual partial 
obstruction, reflex disturbances, and presence of pain.

Diagnostic Code 7329 addresses cases of resection of the 
large intestine.  A 20 percent evaluation is warranted in 
cases with moderate symptoms, whereas a maximum 40 percent 
evaluation is in order for severe symptoms, objectively 
supported by examination findings.  Where residual adhesions 
constitute the predominant disability, ratings should be 
assigned under Diagnostic Code 7301.

In the present case, where the veteran's service-connected 
disability initially entailed surgery to the colon, the Board 
will first address Diagnostic Code 7329.  In this regard, the 
Board notes recent medical evidence reflecting a disability 
picture that is better described as severe than as moderate.  
Specifically, in the April 2005 statement, Dr. Adham 
described a "progressive" and intractable disorder, with 
symptoms including pain, cramps, intermittent constipation 
due to "persistent symptoms."  

Based on this evidence, the Board finds that a 40 percent 
evaluation is now warranted for the veteran's disorder.  This 
evaluation is the maximum available under Diagnostic Code 
7329, and the remaining question is whether an even higher 
evaluation is warranted under Diagnostic Code 7301.  In this 
case, however, definite partial obstruction shown by x-ray 
and with frequent and prolonged episodes of severe colic 
distension, nausea or vomiting, following severe peritonitis, 
ruptured appendix, perforated ulcer, or operation with 
drainage has not been shown.  The September 2001 VA 
examination report specifically indicates no obstruction, and 
this was not listed as a symptom in Dr. Adham's second 
statement.  Accordingly, there is no basis for an even higher 
evaluation under Diagnostic Code 7329.

Finally, the Board notes that veteran has submitted no 
evidence showing that his service-connected disorder has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In summary, the evidence supports a 40 percent evaluation, 
though not more, for the veteran's service-connected 
residuals of a gunshot wound to the right abdomen, status 
post colon resection and repair.  To that extent, the appeal 
is granted.  38 C.F.R. § 4.7.


ORDER

A 40 percent evaluation for residuals of a gunshot wound to 
the right abdomen, status post colon resection and repair, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.




REMAND

In the February 2005 remand, the Board noted that the veteran 
had not been adequately informed of the information and 
evidence necessary to substantiate the three effective date 
claims, and had not been adequately advised as to what 
evidence VA would obtain for him and of what information or 
evidence he was responsible for submitting.  See 38 U.S.C.A. 
§ 5103(a).  Accordingly, the RO (via the AMC) was requested 
to send the veteran a letter in compliance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Subsequently, in March 2005, the AMC issued a VCAA letter.  
This letter, however, contained instructions pertinent only 
to the increased rating claim described above.  No references 
whatsoever were made to the effective date claims.  Those 
claims were also not referenced in a December 2006 
Supplemental Statement of the Case.  In other words, these 
claims have been completely overlooked since the Board's 
remand.

In this regard, the Court has held that a remand by the Board 
confers upon a claimant, as a matter of law, the right to 
compliance with remand orders.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).  The absence of action by the AMC on 
the requested VCAA letter constitutes a procedural defect 
that must be cured prior to further Board action.  38 C.F.R. 
§ 19.9(a).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims of entitlement to an effective 
date earlier than March 27, 1997, for the 
grant of service connection and award of 
a 10 percent evaluation for right hip 
disability; the award of a 20 percent 
evaluation for residuals of a gunshot 
wound to the right abdomen, status post 
colon resection and repair; and the award 
of a 30 percent evaluation for residuals 
of a gunshot wound involving Muscle Group 
XIX.

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After completion of the above 
development, and following a reasonable 
period of time for response, the 
veteran's claims of entitlement to an 
effective date earlier than March 27, 
1997, for the grant of service connection 
and award of a 10 percent evaluation for 
right hip disability; the award of a 20 
percent evaluation for residuals of a 
gunshot wound to the right abdomen, 
status post colon resection and repair; 
and the award of a 30 percent evaluation 
for residuals of a gunshot wound 
involving Muscle Group XIX should be 
readjudicated.  

If the determination of any of these 
claims remains less than fully favorable 
to the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


